Exhibit 10.1

SECOND MODIFICATION, WAIVER AND ACKNOWLEDGEMENT AGREEMENT

This Second Modification, Waiver and Acknowledgement Agreement (“Agreement”)
dated as of June 30, 2009 is entered into by and among Commonwealth
Biotechnologies Inc., a Virginia corporation (the “Company”) and the subscribers
identified on the signature page hereto (each herein a “Subscriber” and
collectively “Subscribers” or the “Parties”).

WHEREAS, the Company and the Subscribers are parties to a Subscription Agreement
(“Subscription Agreement”) and other Transaction Documents dated at and about
December 31, 2007, as amended in September, 2008, relating to an aggregate
purchase by Subscribers of $1,950,000 of principal amount of secured promissory
notes (the “Notes”) of the Company convertible into shares of the Company’s no
par value common stock and Warrants exercisable for Common Stock; and

WHEREAS, the Company and Subscribers desire to further restructure the terms of
the Transaction Documents to their mutual benefit.

NOW THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscribers hereby agree as
follows:

1. Capitalized terms employed herein shall have the meanings attributed to them
in the Transaction Documents.

2. The Maturity Date of the Notes, which are due to mature on July 31, 2009 is
extended to January 1, 2010.

3. The Company undertakes to use its best efforts to promptly file a proxy
statement for shareholder approval to reduce the Conversion Price of the Notes
to $0.50 and to authorize the issuance of all shares of common stock underlying
the Notes and Warrants. In the event shareholder approval is not obtained, the
Conversion Price will not be reduced to $0.50 and all terms of the Notes and
Warrants will remain in full force and effect except as modified by this
Agreement.

4. All interest which has accrued through June 30, 2009 shall be deferred until
September 30, 2009 and shall be payable pursuant to the terms of the Notes.

5. The Company acknowledges that the holding period of the Notes, Warrants and
Common Stock issuable upon conversion of the Notes commenced on December 31,
2007, for purposes of Rule 144 under the Securities Act of 1933.

6. The Subscribers waive any reset of the Purchase Price of the Class A and
Class B Warrants which may be triggered solely in connection with the terms of
this Agreement.

7. The Company undertakes to make a public announcement on Form 8-K describing
the terms of this Agreement not later than the fourth business day after the
execution of this Agreement.

8. The obligations of each Subscriber hereunder are several and not joint with
the obligations of any other Subscribers hereunder, and no Subscriber shall be
responsible in any way for the performance of the obligations of any other
Subscriber hereunder. Nothing contained herein or in any other agreement or
document delivered at any closing, and no action taken by any Subscriber
pursuant hereto, shall be deemed to constitute the Subscribers as a partnership,
an association, a joint venture or any other kind of entity, or create a
presumption that the Subscribers are in any way acting in concert with respect
to such obligations or the transactions contemplated by this Agreement. Each
Subscriber shall be entitled to protect and enforce its rights, including
without limitation the rights arising out of this Agreement, and it shall not be
necessary for any other Subscriber to be joined as an additional party in any
proceeding for such purpose, except as otherwise agreed by the Subscribers.



--------------------------------------------------------------------------------

9. This Agreement shall inure to the benefit of and be binding upon the
successors and permitted assigns of each of the parties; provided, however, that
no party may assign this Agreement or the obligations and rights of such party
hereunder without the prior written consent of the other parties hereto, except
as same is permitted under the Transaction Documents.

10. This Agreement constitutes the entire agreement among the parties regarding
the subject matter herein, and supersedes all prior and contemporaneous
agreements and understandings of the parties in connection herewith. No changes,
modifications, terminations or waivers of any of the provisions hereof shall be
binding unless in writing and signed by all of the parties thereto.

11. All questions concerning the construction, validity, enforcement and
interpretation of this Agreement shall be determined pursuant to the governing
law provisions of the Transaction Documents.

12. Subject to the modifications and amendments provided herein, the Transaction
Documents shall remain in full force and effect.

13. The language used in this Agreement will be deemed to be the language chosen
by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

14. Each of the undersigned states that he has read the foregoing Agreement and
understands and agrees to it.

15. This Agreement may be executed in two or more counterparts, all of which
when taken together shall be considered one and the same agreement and shall
become effective when counterparts have been signed by each party and delivered
to any other party, it being understood that all parties need not sign the same
counterpart. In the event that any signature is delivered by facsimile
transmission or electronically, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same with the same force and effect as if such facsimile
signature were an original thereof.

[Signature Page Follows]

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed and delivered this
Modification, Waiver and Acknowledgement Agreement as of the date first written
above.

 

COMMONWEALTH BIOTECHNOLOGIES INC. the “Company” By:  

/s/    Richard J. Freer

“SUBSCRIBERS”

 

ALPHA CAPITAL ANSTALT     CHESTNUT RIDGE PARTNERS L.P. By:  

/s/    Konrad Ackermann

    By:  

/s/    Kenneth Holz

Name:   Konrad Ackermann     Name:   Kenneth Holz Title:   Director     Title:  
CFO CENTURION MICROCAP, LP     BRIO CAPITAL L.P. By:  

/s/    Abraham Schwartz

    By:  

/s/    Shaye Hirsch

Name:   Abraham Schwartz     Name:   Shaye Hirsch Title:   GP     Title:  
Managing Partner BRIO CAPITAL SELECT LLC     ASSAMEKA CAPITAL By:  

/s/    Shaye Hirsch

    By:  

/s/    Asher Brand

Name:   Shaye Hirsch     Name:   Asher Brand Title:   Managing Member     Title:
  President

 

3